Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-143973 Commission on September 7, 2007 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. 1 [ ] Post-Effective Amendment No. [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, TS31, Hartford, CT 06l56 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, Hartford, Connecticut 06156 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on September 14, 2007, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated September 14, 2007, to the Prospectus Dated September 14, 2007 This Supplement adds certain information to your Prospectus, dated September 14, 2007. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 145423 Page 1 of 2 September 2007 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 145423 Page 2 of 2 September 2007 ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available Premium Payments through the policy: · Are flexible, so the premium amount and frequency may vary. · AllianceBernstein, L.P. · Are allocated to the variable account and the fixed account, based on your · BAMCO, Inc. instructions. · BlackRock Investment Management, · Are subject to specified fees and charges. LLC The Policy Value · Capital Research and Management · Is the sum of your holdings in the fixed account, the variable account and the Company loan account. · Columbia Management Advisors, LLC · Has no guaranteed minimum value under the variable account. The value · Evergreen Investment Management varies with the value of the subaccounts you select. Company, LLC. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Fidelity Management & Research Co. · Is subject to specified fees and charges. · Ibbotson Associates Death Benefit Proceeds · ING Clarion Real Estate Securities L.P. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Advisors, · Are calculated under your choice of options: B.V. Option 1 - the base death benefit is the greater of the amount of base · ING Investment Management Co. insurance coverage you have selected or your policy value plus the · J.P. Morgan Investment Management surrender value enhancement, if any, multiplied by the appropriate factor Inc. from the definition of life insurance factors described in Appendix A; · Julius Baer Investment Management, Option 2 - the base death benefit is the greater of the amount of base LLC insurance coverage you have selected plus the policy value or your policy · Legg Mason Capital Management, Inc. value plus the surrender value enhancement, if any, multiplied by the · Lord, Abbett & Co. LLC appropriate factor from the definition of life insurance factors described in · Marsico Capital Management, LLC Appendix A; or · Massachusetts Financial Services Option 3 - the base death benefit is the greater of the amount of base Company insurance coverage you have selected plus premiums paid minus · Morgan Stanley Investment withdrawals taken or your policy value plus the surrender value Management, Inc. (d/b/a Van Kampen) enhancement, if any, multiplied by the appropriate factor from the · Neuberger Berman, LLC definition of life insurance factors described in Appendix A. · Neuberger Berman Management Inc. · Are equal to the base death benefit plus any rider benefits minus any · OppenheimerFunds, Inc. outstanding loans, accrued loan interest and unpaid fees and charges. · Pacific Investment Management · Are generally not subject to federal income tax if your policy continues to Company LLC meet the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation to broker/dealers whose registered representatives · UBS Global Asset Management sell the policy. See Distribution of the Policy , page 73 , for further (Americas) Inc. information about the amount of compensation we pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING Corporate VUL variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is September 14, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 57 The Policys Features and Benefits 3 TAX CONSIDERATIONS 59 Factors You Should Consider Before Tax Status of the Company 59 Purchasing a Policy 6 Tax Status of the Policy 60 Fees and Charges 8 Diversification and Investor Control Requirements 60 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 61 ACCOUNT AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 61 Security Life of Denver Insurance Company 14 Other Tax Matters 63 The Investment Options 16 ADDITIONAL INFORMATION 66 DETAILED INFORMATION ABOUT General Policy Provisions 66 THE POLICY 20 Distribution of the Policy 73 Purchasing a Policy 22 Legal Proceedings 76 Fees and Charges 27 Financial Statements 77 Death Benefits 34 APPENDIX A A-1 Additional Insurance Benefits 40 APPENDIX B B-1 Policy Value 46 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 48 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 22 Policy Date 22 Fixed Account 20 Policy Value 46 Fixed Account Value 46 Segment or Coverage Segment 35 Loan Account 5 Surrender Value 5 Loan Account Value 48 Valuation Date 47 Monthly Processing Date 28 Variable Account 16 Net Premium 3 Variable Account Value 46 Net Policy Value 5 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations - State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING Corporate VUL 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 26. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain page 26. states may allow more than ten days. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. · The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse. See Premium · You cannot pay additional premiums after age 121. Payments, page 23. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Investment · You may allocate your net premiums to the subaccounts of Security Life Separate Options Account L1 (the variable account) and to our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that See The Investment invest in corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. Options, page 14. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. ING Corporate VUL 3 Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 121, the amount of the death benefit will depend on which death benefit option See Death Benefits , is in effect when the insured person dies. page 34. · There are three death benefit options available under your policy: -Option 1 - the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; -Option 2 - the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or -Option 3 - the base death benefit is the greater of the amount of base insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 121, death benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 121 st birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loans, accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional - Optional rider benefits that you must select before they are effective; and Insurance Benefits , -Rider benefits that automatically come with your policy. page 40. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. Transfers are, however, subject to any limits, See Transfers, conditions and restrictions that we or the funds whose shares are involved may impose. page 50. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 50. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 51. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. ING Corporate VUL 4 Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your policy value minus any See Loans, page 48. outstanding loan amount and accrued loan interest (the net policy value) less the periodic fees and charges and loan interest on any existing loan amount to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years 1-10 and 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policys death benefit and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves your net policy value less than $500. See Partial · We currently charge a fee of $10 for each partial withdrawal. Withdrawals, page 54. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the insured person. See Surrender, · Your surrender value is your policy value plus the surrender value enhancement, if any, page 57. minus your outstanding loan amount and accrued loan interest. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · You may reinstate your policy and riders within five years of lapse if you still own the policy and did not surrender it and the insured person is still insurable. See Reinstatement, · You will need to pay the required reinstatement premium. page 58. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. ING Corporate VUL 5 Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when, together with your agent/registered representative, you consider an investment in the policy. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need Coverage life insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the See Fees and Charges , policy. page 27. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any monthly processing date your net policy value is not enough to pay the periodic fees See Lapse, page 58. and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your net policy value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contracts with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contracts Policy , page 21. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contracts with those of the policy described in this prospectus. Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 16. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. ING Corporate VUL 6 Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX as a life insurance contract. We believe it is reasonable to conclude that the policy will CONSIDERATIONS, qualify as a life insurance contract. page 59. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Partial withdrawals; Loans; Surrender; Lapse; and Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will cause income taxation to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the See Distribution of the policy. Policy , page 73. · We generally pay more compensation on premiums paid for base insurance coverage than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. ING Corporate VUL 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you buy the policy, make a partial withdrawal or request an excess illustration. See Transaction Fees and Charges, page 27. Charge When Deducted Amount Deducted Premium Expense · Deducted when you make a · 8.00% of premium up to target premium and 4.00% of Charge premium payment. premium in excess of target premium in segment years 1-5. · 4.00% of each premium payment thereafter. Partial Withdrawal · Deducted when you take a · Fee partial withdrawal. Excess Illustration · Deducted each time you request · Fee an illustration after the first each policy year. Overloan Lapse · On the monthly processing date · 3.50% of the policy value. 1 Protection Rider on or next following the date we receive your request to exercise the rider benefit. 1 Your policy value is the sum of your holdings in the fixed account, the variable account and the loan account. ING Corporate VUL 8 Periodic Fees and Charges. The following table describes the fees and charges deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 28. Charge When Deducted Amount Deducted Cost of Insurance · On the monthly · Minimum rates per $1,000 of base insurance coverage  Charge 2 processing date. $0.03  guaranteed. $0.01  current. · Maximum rates per $1,000 of base insurance coverage  $5.85  guaranteed. $3.35  current. · Rates for a representative insured person per $1,000 of base insurance coverage  $0.22  guaranteed. $0.04  current. The representative insured person is a male, age 45 in the preferred no tobacco risk class and fully underwritten with at least $100,000 of base insurance coverage. Mortality & · On the monthly Percentage of policy value invested in the variable account - Expense Risk processing date. · Minimum Rates - Charge 3 0.05% in policy years 1-10 (0.60% on an annual basis)  guaranteed. 0.05% in policy years 1-10 (0.55% on an annual basis)  current. · Maximum Rates - 0.05% in policy years 1-10 (0.60% on an annual basis)  guaranteed and current. · Rates for a representative insured person - 0.05% in policy years 1-10 (0.60% on an annual basis)  guaranteed. 0.05% in policy years 1-10 (0.55% on an annual basis)  current. The representative insured person is fully underwritten. 2 The minimum and maximum rates shown are for an insured person in the standard risk class. The cost of insurance rates shown are for the first policy year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you depend on the amount of your base insurance coverage and the insured persons age, gender, policy duration, underwriting type and risk class and generally increase each year after the first segment year. Different cost of insurance rates will apply to each segment of base insurance coverage. A segment or coverage segment is a block of insurance coverage. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. The guaranteed maximum cost of insurance rates for an insured person in the substandard risk class is $83.33 per $1,000 of base insurance coverage. 3 The monthly mortality and expense risk charge rates vary depending on underwriting type and policy year. The rates shown have been rounded to the nearest one hundredth of one percent. Consequently, the actual rates are either more or less than these rounded rates. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding . On a current basis the rates may be lower after the tenth policy year. ING Corporate VUL 9 Periodic Fees and Charges (continued). Charge When Deducted Amount Deducted Policy Charge 4 · On the monthly · Minimum rates - processing date. $30 per month in policy years 1-10, and lower thereafter  guaranteed. $10 per month in policy years 1-10, and lower thereafter  current. · Maximum rates - $30 per month in policy years 1-10, and lower thereafter  guaranteed and current. · Rates for a representative insured person - $30 per month in policy years 1-10, and lower thereafter  guaranteed. $10 per month in policy years 1-10, and lower thereafter  current. The representative insured person is fully underwritten with at least $250,000 of base insurance coverage. Administrative · On the monthly · Minimum rates per $1,000 of base insurance coverage  Charge 5 processing date. $0.10  guaranteed. $0.05  current. · Maximum rates per $1,000 of base insurance coverage  $0.26  guaranteed. $0.24  current. · Rates for a representative insured person - $0.14  guaranteed. $0.10  current. The representative insured person is fully underwritten and age 45 in the preferred no tobacco risk class. Loan Interest · Accrues daily but is due · 3.75% per annum (guaranteed and current) of the loan Charge in arrears on each policy amount in policy years 1-10, and lower thereafter. anniversary. 4 The policy charge rates that apply to you may vary depending on the underwriting type and the amount of base insurance coverage. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. 5 The administrative charge rates decrease after the tenth segment year on a current basis and after the twentieth segment year on a guaranteed basis. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates may vary depending on the underwriting type, insured persons age and risk class. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. ING Corporate VUL 10 Optional Rider Fees and Charges. The following table describes the charges deductedeach month on the monthly processing date if you elect the Adjustable Term Insurance Rider. See Rider Fees and Charges, page 31. Adjustable Term Insurance Rider. Charge When Deducted Amount Deducted Cost of Insurance · On the monthly · Minimum rates per $1,000 of rider benefit  Charge 6 processing date. $0.76  guaranteed. $0.01  current. · Maximum rates per $1,000 of rider benefit  $87.68  guaranteed. $2.99  current. · Rates for a representative insured person per $1,000 of rider benefit - $3.31  guaranteed. $0.03  current. The representative insured person is a male, age 45 in the preferred no tobacco risk class and fully underwritten. Administrative · On the monthly · $0.05 per $1,000 of rider benefit in segment years 1-10, and Charge processing date. lower thereafter 6 The minimum and maximum cost of insurance rates shown are for an insured person in the standard risk class. The rates shown are for the first segment year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates for the Adjustable Term Insurance Rider depend on various factors that may include the insured persons age, gender, policy duration, underwriting type and/or risk class. Rates generally increase each year after the first segment year. Different cost of insurance rates will apply to each segment. The rates for the representative insured person listed above may be more or less than you will pay. You should contact your agent/registered representative for information about the rates that apply to you. ING Corporate VUL 11 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 32. Minimum Maximum Total Gross Annual Fund Expenses 7 (deducted from fund assets) 0.27% 1.93% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
